Case 1:20-cv-00247-MSM-PAS Document 35 Filed 11/02/20 Page 1 of 4 PageID #: 641




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  CAROLYN RAFAELIAN, an individual,           :
  ALEX AND ANI PLEDGE CO., a                  :
  Rhode Island Corporation and                :
  VENICE BEACH WALK, LLC,                     :
  a California Limited Liability Company,     :
                 Plaintiffs,                  :
                                              :
  Vs.                                         :              C.A. No. 1:20-cv-00247-MSM-PAS
                                              :
  LC A&A HOLDINGS, INC., a Delaware           :
  Corporation, LC A&A INTERMEDIATE            :
  INVESTORS, LLC, a Delaware limited          :
  liability company,                          :
  LYNDON LEA, an individual,                  :
  A and A SHAREHOLDING CO., LLC,              :
  a Delaware limited liability company, and   :
  ROBERT TRABUCCO, an individual,             :
                 Defendants.                  :

                                         STIPULATION

         By agreement of the Parties:

         1. Defendants may have up to and including November 6, 2020 in which to file their

  Reply Brief in Support of Defendants’ Motion to Dismiss.

         2. The parties further stipulate to the dismissal of Counts IV (Conversion) and Count V

  (Replevin) of the Amended Complaint without prejudice.
Case 1:20-cv-00247-MSM-PAS Document 35 Filed 11/02/20 Page 2 of 4 PageID #: 642




   Plaintiffs,                                    Defendants,
   Carolyn Rafealian, Alex & Ani Pledge Co.       LC A&A Holdings, Inc., LC A&A
   and Venice Beach Walk, LLC,                    Imtermediate Investors, LLC and Lyndon
   By their Attorney,                             Lea,
                                                  By their Attorneys,

    /s/ Kurt T. Kalberer, II                       /s/ Matthew T. Oliverio
   Kurt T. Kalberer II, Esquire (#8007)           Matthew T. Oliverio, Esquire (#3372)
   KALBERER LLP                                   OLIVERIO & MARCACCIO LLP
   7 World Trade Center                           55 Dorrance Street, Suite 400
   250 Greenwich Street, 46th Floor               Providence, RI 02903
   New York, NY 10004                             (401) 861-2900
   (212) 266-0044                                 (401) 861-2922 Fax
   kkalberer@kalbererlaw.com                      mto@om-rilaw.com


                                                  Elizabeth M. Sacksteder, Esquire (Admitted
                                                  Pro Hac Vice)
                                                  Juan J. Gascon, Esquire (Admitted Pro Hac
                                                  Vice)
                                                  Michelle Parikh, Esquire (Admitted Pro Hac
                                                  Vice)
                                                  PAUL, WEISS, RIFKIND, WHARTON &
                                                  GARRISON LLP
                                                  1285 Avenue of the Americas
                                                  New York, NY 10019
                                                  (212) 373-3965
                                                  (212) 492-0965 Fax
                                                  esacksteder@paulweiss.com
                                                  jgascon@paulweiss.com
                                                  mparikh@paulweiss.com




                                              2
Case 1:20-cv-00247-MSM-PAS Document 35 Filed 11/02/20 Page 3 of 4 PageID #: 643




                                                      Defendants,
                                                      A and A Shareholding Co., LLC and Robert
                                                      Trabucco,
                                                      By their Attorneys,


                                                       /s/ Andre S. Digou
                                                      Andre S. Digou, Esquire (#8711)
                                                      Douglas J. Emanuel, Esquire (#5176)
                                                      CHACE RUTTENBERG & FREEDMAN,
                                                      LLP
                                                      One Park Row, Suite 300
                                                      Providence, RI 02903
                                                      (401) 453-6400
                                                      (401) 453-6411 Fax
                                                      demanuel@crfllp.com
                                                      adigou@drfllp.com

                                                      David I. Horowitz, Esquire (Pro Hac Vice
                                                      Forthcoming)
                                                      KIRKLAND & ELLIS LLP
                                                      555 South Flower Street, 37th Floor
                                                      Los Angeles, CA 90071
                                                      (213) 680-8374
                                                      (213) 808-8074 Fax
                                                      dhorowitz@kirkland.com

                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 2, 2020, a copy of the foregoing was filed
   electronically and served by mail on anyone unable to accept electronic filing. Notice of this
   filing will be sent by e-mail to all parties by operation of the court’s electronic filing as
   indicated on the Notice of Electronic Filing. Parties may access this filing through the
   court’s CM/ECF System.

                                                 /s/ Matthew T. Oliverio




                                                  3
Case 1:20-cv-00247-MSM-PAS Document 35 Filed 11/02/20 Page 4 of 4 PageID #: 644




                                       4
